DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 7/11/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendments are sufficient to overcome all prior objections and rejections. New grounds necessitated by amendment respectfully follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0322720 (Pelletier) in view of US 2008/0312839 (Mathiszik).
Independent claim 1: Pelletier discloses a drill bit for drilling system (figs 2A, & 13A-14), the drill bit comprising:
blades ("blades 126" - ¶ 47 - figs 2A, & 13A-14), each blade comprising cutters ("cutting elements 128" - figs 2A, 14, & 15; unnumbered but clearly shown in fig 13A); and
a first depth of cut sensor ("gap sensor 1100" - ¶ 135) coupled to one of the blades (either positioning of fig 14 or 15 meets this limitation. In figure 14, sensor 1100 is indirectly coupled to blade 126 and in figure 15 sensor 1100 is directly coupled to blade 126) and positioned to measure a distance between the first depth of cut sensor and a downhole surface of the borehole (Fig 14, ¶s 28 & 158. Fig 15, ¶s 161 & 167) by reflecting a first signal off the downhole surface (1604, fig 16) and transmit the distance measurement to a control system of the drilling system ("a processing unit of an opto-analytical device" & "the processing unit 308 may be configured to transmit the depth of cut determinations during drilling operations via any suitable MWD system. Additionally, in some embodiments, the processing unit may be configured to determine, store and/or transmit the distance D and the depth of cut may be determined using any other suitable, system, apparatus or device based on the measured D and known D0" - ¶ 158).
Pelletier does not disclose that the sensor and signal are acoustic, but rather teaches a electromagnetic signal (abstract).
However Mathiszik teaches the use of acoustic sensors and their reflected signals to map the area ahead of the a drill bit (fig 3). This includes reflections from both the borehole bottom, as well as formation boundaries / "reflectors" (¶ 45). Determining distance to the bottom is performed ("reflection 313 of the primary wavefield at the bottom of the borehole" - ¶ 47. "the two-way travel time to the bottom of the borehole can be determined by the arrival of the reflected wave 313" - ¶ 48).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use acoustic signals as taught by Mathiszik in place of, or in addition to, the electromagnetic sensors taught by Pelletier. For swapping the sensors, the acoustic measurements taught by Mathiszik provide more information to the operation than just distance to borehole bottom, including forecasting ahead of the bit (¶s 3 & 6) while still allowing for distance to bottom to be measured (¶ 48). Similarly, the use of the acoustic sensors in addition to the sensors taught by Pelletier also provides that same additional information to the operator as well as provides redundancy for the distance to bottom measurement.

Claim 2: The drill bit of claim 1, further comprising a second acoustic depth of cut sensor (Pelletier: "Additionally, one or more gap sensors 1100 may be used to determine the depth of cut of cutting elements and/or wear of cutting elements. For example, three or more gap sensors may be mounted circumferentially on a drill bit to estimate the diameter of the hole drilled by the drill bit." - ¶ 137. Swapping of the sensors taught by Pelletier with those taught by Mathiszik places the acoustic sensors at their same location) positioned to measure a distance between the second depth of cut sensor and the downhole surface of the borehole by reflecting a second acoustic signal off the downhole surface (Mathiszik: ¶s 45 & 48) and transmit the distance measurement to the control system (Pelletier:¶ 158).

Claim 3: The drill bit of claim 2, wherein the second acoustic depth of cut sensor is coupled to a different one of the blades than the first acoustic depth of cut sensor (Pelletier: "three or more gap sensors may be mounted circumferentially on a drill bit" - ¶ 137. "Gap sensor 1100 may be located … on one or more DOCCs 129 of drill bit 101 [shown in fig 2A as themselves being mounted on blades], on one or more blades 126 of drill bit 101" - ¶ 135. Acoustic sensors as modified by Mathiszik).

Claim 4: The drill bit of claim 1, further comprising a first lateral sensor coupled to one of the blades (Pelletier: 1100a, fig 13A & ¶s 152-153), the first lateral sensor positioned to measure a radial distance between the first lateral sensor and a borehole wall (wall 1302 of wellbore 114" - fig 13A & ¶ 153) and transmit the distance measurement to the control system (¶ 158).

Claim 5: The drill bit of claim 4, further comprising a second lateral sensor positioned to measure a radial distance between the second lateral sensor and the borehole wall and transmit the distance measurement to the control system (Pelletier: 1100b - fig 13A & ¶s 152, 153, & 158).

Claim 6: The drill bit of claim 5, wherein the second lateral sensor is coupled to a different one of the blades than the first lateral sensor (Pelletier: ¶ 135; the various sensors are connected around the entire bit, including each blade, as shown in fig 2A. "Furthermore, if at least three gap sensors are mounted circumferentially on a drill bit, the diameter of the hole drilled by the bit may be estimated" - ¶ 167).

Independent claim 7: Pelletier discloses a system for drilling a borehole ("drilling system 100" - fig 1), the system comprising:
a drill string configured to rotate within a borehole ("drill string 103" - fig 1);
a drill bit operatively coupled to the drill string ("drill bit 101"), the drill bit comprising:
blades ("blades 126" - ¶ 47 - figs 2A, & 13A-14), each blade comprising cutters ("cutting elements 128" - figs 2A, 14, & 15; unnumbered but clearly shown in fig 13A); and
a first depth of cut sensor ("gap sensor 1100" - ¶ 135) coupled to one of the blades (either positioning of fig 14 or 15 meets this limitation. In figure 14, sensor 1100 is indirectly coupled to blade 126 and in figure 15 sensor 1100 is directly coupled to blade 126), the first depth of cut sensor positioned to measure a distance between the first depth of cut sensor and a downhole surface of the borehole (Fig 14, ¶s 28 & 158. Fig 15, ¶s 161 & 167); and
a control system (Inherently necessary for method step 1610 taught in ¶ 168. The operator and/or the interface they interact with is sufficient to meet this limitation; ¶s 77-78) configured to receive the measurements from the first depth of cut sensor (ibid) and control a rotational speed of the drill bit and a force on the drill bit ("WOB, RPM" - step 1610, fig 16 & ¶ 168).
Pelletier does not disclose that the sensor and signal are acoustic, but rather teaches a electromagnetic signal (abstract).
However Mathiszik teaches the use of acoustic sensors and their reflected signals to map the area ahead of the a drill bit (fig 3). This includes reflections from both the borehole bottom, as well as formation boundaries / "reflectors" (¶ 45). Determining distance to the bottom is performed ("reflection 313 of the primary wavefield at the bottom of the borehole" - ¶ 47. "the two-way travel time to the bottom of the borehole can be determined by the arrival of the reflected wave 313" - ¶ 48).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use acoustic signals as taught by Mathiszik in place of, or in addition to, the electromagnetic sensors taught by Pelletier. For swapping the sensors, the acoustic measurements taught by Mathiszik provide more information to the operation than just distance to borehole bottom, including forecasting ahead of the bit (¶s 3 & 6) while still allowing for distance to bottom to be measured (¶ 48). Similarly, the use of the acoustic sensors in addition to the sensors taught by Pelletier also provides that same additional information to the operator as well as provides redundancy for the distance to bottom measurement.

Claim 8: The drill bit of claim 7, further comprising a second acoustic depth of cut sensor (Pelletier: "Additionally, one or more gap sensors 1100 may be used to determine the depth of cut of cutting elements and/or wear of cutting elements. For example, three or more gap sensors may be mounted circumferentially on a drill bit to estimate the diameter of the hole drilled by the drill bit." - ¶ 137. Acoustic sensors as modified by Mathiszik) positioned to measure a distance between the second acoustic depth of cut sensor and the downhole surface of the borehole and transmit the distance measurement to the control system (¶ 158).

Claim 9: The drill bit of claim 7, further comprising a first lateral sensor coupled to one of the blades (Pelletier: 1100a, fig 13A & ¶s 152-153), the first lateral sensor positioned to measure a radial distance between the first lateral sensor and a borehole wall (wall 1302 of wellbore 114" - fig 13A & ¶ 153) and transmit the distance measurement to the control system (¶ 158).

Claim 10: The drill bit of claim 9, further comprising a second lateral sensor positioned to measure a radial distance between the second lateral sensor and the borehole wall and transmit the distance measurement to the control system (Pelletier: 1100b - fig 13A & ¶s 152, 153, & 158).

Claim 11: The system of claim 7, wherein the control system is further configured to calculate a rate of penetration based on measurements from the first acoustic depth of cut sensor (Pelletier: ¶s 157 & 159. Acoustic sensors as modified by Mathiszik).

Claim 12: The system of claim 11, further comprising a telemetry system in communication with the control system (Pelletier: "the processing unit 308 may be configured to transmit the depth of cut determinations during drilling operations via any suitable MWD system. Additionally, in some embodiments, the processing unit may be configured to determine, store and/or transmit the distance D and the depth of cut may be determined using any other suitable, system, apparatus or device based on the measured D and known D0" - ¶ 158. Communication with the surface is inherently necessary for method step 1610 taught in ¶ 168 as the operator is at the surface).

Claim 13: The system of claim 7, wherein the control system comprises at least one of a surface control system (Pelletier: "the processing unit 308 may be configured to transmit the depth of cut determinations during drilling operations via any suitable MWD system. Additionally, in some embodiments, the processing unit may be configured to determine, store and/or transmit the distance D and the depth of cut may be determined using any other suitable, system, apparatus or device based on the measured D and known D0" - ¶ 158. Communication with the surface is inherently necessary for method step 1610 taught in ¶ 168 as the operator is at the surface) or a control system locatable downhole (if the "control system" is drawn to the "processing unit 308", it would also be positioned downhole: fig 3).

Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0322720 (Pelletier) in view of US 2008/0312839 (Mathiszik), in further view of US 2018/0163527 (Curry).
Independent claim 14: Pelletier discloses a method for drilling a borehole, the method comprising:
measuring a first distance (D0, fig 14; D, fig 15) between a depth of cut sensor (1100) coupled to a drill bit ("drill bit 101") of a drill string ("drill string 103" - fig 1) and the bottom of a borehole (1402, fig 14; 1502, fig 15) with the depth of cut sensor;
rotating the drill bit (¶s 50 & 58. Fig 2B);
measuring a second distance between the depth of cut sensor and the bottom of the borehole with the depth of cut sensor (Each of the sensors produces continuous / real-time measurements: fig 13B; ¶ 167. "[S]tore the gap measurements as a function of time…" - ¶ 136) after at most one rotation of the drill bit (Each of the sensors produces continuous / real-time measurements - fig 13B & ¶ 167 - so multiple measurements are made per a single rotation).
Pelletier does not disclose that the sensor and signal are acoustic, but rather teaches a electromagnetic signal (abstract).
However Mathiszik teaches the use of acoustic sensors and their reflected signals to map the area ahead of the a drill bit (fig 3). This includes reflections from both the borehole bottom, as well as formation boundaries / "reflectors" (¶ 45). Determining distance to the bottom is performed ("reflection 313 of the primary wavefield at the bottom of the borehole" - ¶ 47. "the two-way travel time to the bottom of the borehole can be determined by the arrival of the reflected wave 313" - ¶ 48).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use acoustic signals as taught by Mathiszik in place of, or in addition to, the electromagnetic sensors taught by Pelletier. For swapping the sensors, the acoustic measurements taught by Mathiszik provide more information to the operation than just distance to borehole bottom, including forecasting ahead of the bit (¶s 3 & 6) while still allowing for distance to bottom to be measured (¶ 48). Similarly, the use of the acoustic sensors in addition to the sensors taught by Pelletier also provides that same additional information to the operator as well as provides redundancy for the distance to bottom measurement.
While Pelletier does disclose taking an average of multiple gap measurements (¶s 153 & 157, fig 13A) this is for the lateral gap, not the depth of cut. System analysis & measurement in a dynamic rotating system would clearly suggest averaging closely related data as is conventional is statistical analysis. That said, Pelletier does not expressly disclose determining an average depth of cut based on the first distance between the depth of cut sensor and the bottom of the borehole and the second distance between the depth of cut sensor and the bottom of the borehole.
However Curry discloses generated a depth of cut measurement using an average of multiple DOC measurements in a single rotation (¶s 23, 24).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to average measurements of Pelletier as taught by Curry. As mentioned above, this is conventional statistical analysis is systems which produce large amounts of data over relative short periods of time. A single datapoint can be an outlier, but when averaged with like data over the rotation, the likelihood of outliers is reduced and the estimated output is more likely to be accurate, as is well understood.

Claim 15: The drill bit of claim 14, further comprising taking a measurement of the distance between a lateral sensor coupled to the drill bit and a borehole wall with the lateral sensor (Pelletier: 1100a, fig 13A & ¶s 152-153).

Claim 16: The method of claim 15, further comprising determining a dimension of the borehole based on the distance between the lateral sensor and the borehole wall (Pelletier: "Additionally, one or more gap sensors 1100 may be used to determine the depth of cut of cutting elements and/or wear of cutting elements. For example, three or more gap sensors may be mounted circumferentially on a drill bit to estimate the diameter of the hole drilled by the drill bit." - ¶ 137. "Furthermore, if at least three gap sensors are mounted circumferentially on a drill bit, the diameter of the hole drilled by the bit may be estimated" - ¶ 167).

Claim 17: The method of claim 14, further comprising determining a position of the drill bit within the borehole based on the distance between the lateral sensor and the borehole wall (Pelletier: "For example, bit motion such as bit whirl, bit walk and bit tilt may be determined as described above with respect to FIGS. 12A-13B" - ¶ 167).

Claim 18: The method of claim 14, further comprising calculating a rate of penetration of the drill bit with a control system based on the average depth of cut and a rotational speed of the drill bit (Pelletier: ¶s 157 & 159).

Claim 19: The method of claim 18, further comprising adjusting the rotational speed of the drill bit via the control system based on the calculated rate of penetration (Pelletier: 1610, fig 16 & ¶ 168).

Claim 20: The method of claim 18, further comprising adjusting a force on the drill bit via the control system based on the calculated rate of penetration (Pelletier: 1610, fig 16 & ¶ 168).

Claim 21: The method of claim 18, wherein the control system is located on the surface (Pelletier: "the processing unit 308 may be configured to transmit the depth of cut determinations during drilling operations via any suitable MWD system. Additionally, in some embodiments, the processing unit may be configured to determine, store and/or transmit the distance D and the depth of cut may be determined using any other suitable, system, apparatus or device based on the measured D and known D0" - ¶ 158. Communication with the surface is inherently necessary for method step 1610 taught in ¶ 168 as the operator is at the surface) and the method further comprises transmitting the measurements taken by the acoustic depth of cut sensor to the control system with a telemetry system (ibid; Acoustic sensors as modified by Mathiszik).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676